Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JOHN FRANZ HASSENFLU and)
SANDRA LYNN HASSENFLU,)
		     No. 08-03-00431-CV

)
			Appellants,)
			 Appeal from

)
v.)
		      394th District Court

)
THOMAS S. GUNVILLE and)
		 of Brewster County, Texas

TANA E. GUNVILLE,)
 )
		    (TC# 97-11-B7169-CV)

			Appellees.)

MEMORANDUM OPINION


	Pending before the Court is a motion filed by Appellants to dismiss this appeal pursuant to
Tex.R.App.P. 42.1, which states that:
	(a)  On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

	(1)  On Motion of Appellant.  In accordance with a motion of appellant, the court
may dismiss the appeal or affirm the appealed judgment or order unless disposition
would prevent a party from seeking relief to which it would otherwise be entitled.

	(2)  By Agreement.  In accordance with an agreement signed by the parties or their
attorneys and filed with the clerk, the court may:

		(A)  render judgment effectuating the parties' agreements;

		(B)  set aside the trial court's judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in
accordance with the agreements; or

		(C)  abate the appeal and permit proceedings in the trial court to
effectuate the agreement.

	By their motion, Appellants voluntarily request dismissal of the appeal because the trial court
has set aside the order which is the subject of the appeal.  Appellees have not filed any objection to
the dismissal and there is no showing that any party will be prevented by this dismissal from seeking
relief to which they would otherwise be entitled.  Accordingly, the motion is granted and the appeal
is dismissed.  Absent agreement of the parties, costs of appeal are taxed against Appellants.  See
Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).

January 29, 2004					
ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.